On March 16, 1911, judgment was rendered in favor of the defendant in error. On the same day motion for new trial was filed, and on May 1, 1911, said motion was overruled. Motion is now made by the defendant in error to dismiss the proceeding in error in this court, on the ground that the same was not commenced within one year from the date *Page 526 
of the overruling of said motion for a new trial. Neither has any summons in error been issued, nor any praecipe for summons in error been filed with the clerk of this court, nor has any waiver of the issuance of such summons in error been made, nor any appearance entered on the part of the defendant in error.
The motion is sustained. Coleman v. Eaton, 26 Okla. 858,110 P. 672; Hartsell v. Edwards, 29 Okla. 119, 116 P. 942;Simmons v. Lauffer, 29 Okla. 132, 116 P. 943.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur.